WARD, Circuit Judge
(dissenting). The court in its opinion admits that the defendant, a baggage porter of the Pennsylvania Railroad Company operated by the Director General of Railroads, is not an officer of the United States, so that the only words in the statute that can cover him are:
“Or to any person acting for or in behalf of the United States in any official function under or by authority of any department or office of the government thereof.”
Some meaning must be given to the words “in any official function.” They seem to me to be words of limitation, so that the statute covers, - not all duties, but duties of a kind similar to those of the high functionaries enumerated in it. There must be some employes of‘the United States who do not act in an official function. Who are they ?
The construction adopted by the court gives these words no meaning. They might as. well, or indeed better, have been omitted, because window cleaners, scrubwomen, elevator boys, doorkeepers, pages — in short, *545any one employed by the United States to do anything — is included. Such persons, in my opinion, are not acting for the United States in an official function.
I think the judgment should be reversed.